Case 1:18-cv-01434-CFC-JLH Document 181 Filed 04/27/21 Page 1 of 3 PageID #: 4195




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELA WARE

CHROMADEX, INC. and
TRUSTEES OF DARTMOUTH
COLLEGE

                          Plaintiffs,
                                             Civil Action No. 18-1434-CFC-JLH
                   V.

ELYSIUM HEALTH, INC.


                         Defendant.



                           MEMORANDUM ORDER

      Plaintiffs ChromaDex, Inc. and Trustees of Dartmouth College have moved

pursuant to Local Rule 7 .1. 5 for reconsideration of the Revised Memorandum

Opinion (D.I. 141) and related Revised Orders (D.I. 142 and D.I 143) I issued on

December 17, 2020. D.I. 148. They seek reconsideration specifically of my

dismissal pursuant to Federal Rule of Civil Procedure 12(b)( 1) of certain claims

asserted by ChromaDex for lack of subject matter jurisdiction and my denial of

Plaintiffs' motion for leave to amend the complaint pursuant to Federal Rule of

Civil Procedure 15(a). D.I. 142, D.I. 143.

      A motion brought pursuant to Local Rule 7.1.5 is the "functional equivalent"

of a motion brought pursuant to Federal Rule of Civil Procedure 59(e) to alter or
Case 1:18-cv-01434-CFC-JLH Document 181 Filed 04/27/21 Page 2 of 3 PageID #: 4196




 amend a judgment. Jones v. Pittsburgh Nat'! Corp., 899 F.2d 1350, 1352 (3d Cir.

 1990). Such a motion "must rely on one of three grounds: (1) an intervening

 change in controlling law; (2) the availability of new evidence; or (3) the need to

 correct a clear error of law or fact or to prevent manifest injustice." Lazaridis v.

 Wehmer, 591 F.3d 666, 669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA

Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). Plaintiffs invoke the second

 ground. They argue that their motion "meets the reargument standard because it

 [presents] 'new factual matter[] not previously obtainable' that 'ha[s] been

 discovered since the issue was submitted to the Court."' D.I. 162-1 at 1 (quoting

Brambles USA, Inc. v. Blocker, 735 F. Supp. 1239, 1241 (D. Del. 1990)) (first

 alteration added). Plaintiffs identify two "new factual matters": ( 1) an amendment

to a contract executed by Dartmouth and ChromaDex on December 29, 2020; and

(2) the dissolution of non-party Healthspan Research, LLC on January 15, 2021.

D.I. 148 at 1-2.

       These matters are not newly available evidence for purposes of the pending

motion because they did not exist at the time I issued the Revised Memorandum

Opinion and Orders. See Brown v. Pennsylvania R.R. Co., 282 F .2d 522, 526-27

(holding that "'newly discovered evidence' within the purview of Rule 60(b )(2) ..

. refers to evidence of facts in existence at the time of [the decision] of which the

aggrieved party was excusably ignorant"); Compass Tech. v. Tensing Labs., 71


                                            2
Case 1:18-cv-01434-CFC-JLH Document 181 Filed 04/27/21 Page 3 of 3 PageID #: 4197




F.3d 1125, 1130 (3d Cir. 1995) (holding that "Rule 59 and Rule 60(b)(2) share the

same standard for granting relief on the basis of newly discovered evidence"). The

matters are also not fairly characterized as "not previously obtainable" because

Plaintiffs point to no fact or circumstance that precluded Healthspan from

dissolving or Dartmouth and ChromaDex from executing the cited amendment

before December 17, 2020. Finally, the matters are not accurately described as

"discovered" because ChromaDex played a role in their creation after December

 17, 2020.

       NOW THEREFORE, at Wilmington this Twenty-seventh day of April in

2021, IT IS HEREBY ORDERED that ChromaDex, Inc. and Trustees of

Dartmouth College's Motion for Reargument or Reconsideration of the Revised

Memorandum Opinion and Orders Issued December 17, 2020 (D.I. 148) is

DENIED.




                                         3
